DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen et al. Publication No. US 2017/0187155.
	Regarding claim 1, Jansen discloses an electrical wiring device [Fig. 5, 100] comprising:
a plurality of line terminals [Fig. 5, terminals 115; par. 0019] including a hot line terminal and a neutral line terminal, wherein the plurality of line terminals are configured to be coupled to an AC electrical distribution system [par. 0020];
a plurality of load terminals [Fig. 5, load terminals of 110, 130] comprising a hot load terminal and a neutral load terminal;
a line conductor electrically coupling the hot line terminal to the hot load terminal [par. 0020];
a neutral conductor electrically coupling the neutral line terminal to the neutral load terminal [par. 0020];

a universal serial bus (USB) receptacle [Fig. 5, 132] configured to receive a USB adapter; 
a housing [Fig. 5, housing 150] defining an inner compartment, wherein the line conductor, the neutral conductor, the hot receptacle contact, the neutral receptacle contact, and the USB receptacle are at least partially disposed in the inner compartment [Fig. 1, Fig. 2, and Fig. 5 show that the line conductor, neutral conductor, the hot receptacle outlet and the USB receptacles are disposed in the housing 1550],
a ground fault interrupt assembly disposed within the inner compartment, the ground fault interrupt assembly comprising a ground fault interrupt circuit, being formed on a first printed circuit board, and a trip mechanism, the ground fault interrupt circuit being configured to detect a differential current between the line conductor and the neutral conductor and to trigger the trip mechanism to electrically decouple the plurality of line terminals from the plurality of load terminals, according to a predetermined criterion, based, at least in part, on the different current [par. 0023]; and
a USB power supply circuit being formed on a second printed circuit board disposed within the inner compartment [Fig. 5, the USB power supply circuit 140 is formed on a second printed circuit board 134 within the housing 150], the USB power supply circuit .
Allowable Subject Matter
Claims 1-3, 5-34 are allowed.
The following is an examiner’s statement of reasons for allowance of claim 1: 
The prior art does not disclose that the ground fault interrupt circuit is electrically insulated from the first printed circuit board by an insulative substrate disposed between the first printed circuit board and the second printed circuit board, wherein the insulative substrate is comprised of a material having a resistivity greater than ambient air. This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.

The following is an examiner’s statement of reasons for allowance of claim 32: 
The prior art does not disclose a second hot receptacle contact in electrical contact with the hot line terminal when in the reset state and a second neutral receptacle contact in electrical with the neutral line terminal when in the reset state, wherein the hot receptacle contact is in electrical contact with the second hot receptacle contact by a first fixed contact bridge extending between the hot receptacle contact and
the second hot receptacle contact, wherein the neutral receptacle contact is in electrical contact with the second neutral receptacle contact by a second fixed contact bridge extending between the neutral receptacle contact and the second neutral receptacle contact, wherein the first fixed contact bridge and the second fixed contact bridge are respectively diverted toward a perimeter of the housing, wherein at least one of a USB receptacle printed circuit board upon which the USB receptacle is mounted, the USB receptacle, the ground fault interrupt assembly, or the USB power supply circuit is, at least in part, disposed between the first fixed contact bridge and the second fixed contact bridge.  This feature in combination with the rest of the claim limitations is not anticipated or rendered obvious by the prior art of record.


Response to Arguments
Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.
The Examiner points out that the Jensen reference still discloses all the limitation of claim 35.  Claim 35 incorporates the elements of claims 1 and 11.  In the previous non-final office action, claim 11 was rejected under Jensen as an obviousness rejection.  The Applicant has made to remarks on how claim 11 is not disclosed or not obvious over the Jensen reference.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARTI PATEL whose telephone number is (571)272-8659. The examiner can normally be reached M - F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JARED FUREMAN can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

DHARTI PATEL
Primary Examiner
Art Unit 2836



/DHARTI H PATEL/           Primary Examiner, Art Unit 2836